601 S.E.2d 859 (2004)
358 N.C. 732
In the Matter of Q.V.
No. 373P04.
Supreme Court of North Carolina.
August 12, 2004.
Katharine Chester, for Vincent V.
Mark A. Davis, Raleigh, for Orange Co. DSS.

ORDER
Upon consideration of the petition filed by Respondent on the 23rd day of July 2004 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of August 2004."